COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Jennifer Elizabeth Timar

Appellate case number:      01-18-00722-CV

Trial court case number:    2014-47229

Trial court:                246th District Court of Harris County

Date motion filed:          August 12, 2019

Party filing motion:        Relator

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court

Panel consists of Justices Lloyd, Landau, and Countiss


Date: August 29, 2019